Citation Nr: 1636842	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-11 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disk disease of the lumbosacral spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity as secondary to degenerative disk disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 1979 and from February 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran was denied entitlement to service connection for a back disorder in a February 2005 rating decision.  He appealed this decision to the Board, and in June 2008 decision, the Board remanded the issue.  After the required development was completed, the issue was returned to the Board and, in a June 2009 decision, the claim was granted.

In a July 2009 rating decision, the RO effectuated the Board's decision, granting entitlement to service connection for degenerative disk disease lumbosacral spine (claimed as back condition) with an evaluation of 10 percent effective May 18 2004.

In a February 2015 rating decision, the RO granted entitlement to service connection for radiculopathy of the right lower extremity at a 10 percent disability rating, effective February13, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his service-connected lumbar spine disability is more severe than is reflected by his current disability rating.  He was provided with VA examinations in January 2005, November 2008, and February 2015.  However, these examinations have been rendered inadequate by the recent holding by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  As such, a new examination must be provided to the Veteran to assess his service-connected lumbar spine disability.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his lumbosacral spine. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.

Any testing deemed necessary must be performed.  All pertinent pathology found on examination must be noted in the report of the evaluation.
 
Tests of range of motion must be performed to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability must be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner must so state and explain why.
 
The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.
 
The examiner must determine the severity of the Veteran's service-connected radiculopathy of the right lower extremity and whether the Veteran has any additional objective neurological abnormalities associated with his degenerative disc disease of the lumbosacral spine, and, if so identify such abnormalities and their severity.

The examiner must provide findings as to whether the Veteran's degenerative disc disease of the lumbosacral spine has resulted in any physician prescribed bed rest, and if so, the number of days of such physician prescribed bed rest and must include an explanation as to how the examiner arrived at such findings.
 
The examiner must provide a rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  If any benefit on appeal remains denied, the AOJ must furnish to the Veteran and his representative a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




